Citation Nr: 1514013	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to October 1976, with subsequent service in the Air National Guard, the Army National Guard, and the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran was provided an October 2014 Board hearing via video teleconference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed hypertension is etiologically related to service.  Specifically, he states that he began having high blood pressure following an incident during his period of active duty service in 1976 in which he was attacked by several other service members.  A November 2014 statement from G.H. supports the Veteran's claim that he was attacked in 1976.  

In his June 2013 formal appeal, he states that he began treatment for hypertension in April 2002.  An April 2002 private treatment record confirms that he was diagnosed at that time.  Additionally, a November 2014 statement from Dr. J.M. reads, "Treated here for hypertension and anxiety/panic disorder potentially related to Military Service."  It is not clear if Dr. J.M. is suggesting that hypertension is related to service; regardless, a rationale is not provided.

Given his claim of in-service incurrence and the blood pressure finding of 130/90 at separation from service in October 1976, the Board finds that a VA examination with nexus opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed hypertension.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or aggravated by the Veteran's active duty service, to include the 1976 physical altercation.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.
 
2.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




